DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDSs) submitted on 07/22/2020 and 10/20/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

101 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because “a device estimation program” alone is not a process, machine, manufacture or composition of matter.
	Regarding claim 7, the claimed “a device estimation program” appears to be software per se.  The body of the claim directed to software functions without incorporating a necessary hardware to perform the functions. In order to overcome the 101 issue, at least one storage device for storing the computer programs and a processor for executing the computer programs are needed. 
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
	
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification 
and equivalents thereof.
	
4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the comparison source data generation unit  configured to” and “DNS query acquisition unit configured to” “aggregation unit configured to”  “estimation unit configured to” “retry control unit configured to” in claims 1, and 3.
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
		The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.		Claims 1-5  are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Limitations “comparison source data generation unit  configured to” and “DNS query acquisition unit configured to” “aggregation unit configured to “estimation unit configured to” “retry control unit configured to” in claims 1, and 3 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recites “comparison source data generation unit configured to” and “DNS query acquisition unit configured to” “aggregation unit configured to “estimation unit configured to” “retry control unit configured to” in claims 1, and 3 to perform corresponding functions. Applicant’s 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi et al. (Publication Number: JP 2013-178739 A hereinafter referred to Takashi) in view of Ait-Ameur et al. (US 2010/0145316 hereinafter referred to as Ait-Ameur).
   Examiner Note: English translation of the JP 2013-178739 used for the rejection and also attached with this Office Action for reference. 

Regarding Claim 1,
Takashi teaches:
“A device estimation apparatus comprising” (Takashi [0017], a terminal information estimation apparatus).
 “a comparison source data generation unit configured to generate comparison source data that is a set of entries in which models of devices connected to a network, software used by the devices, and an aggregation result of contents of DNS queries transmitted from the devices are associated with each other; a DNS query acquisition unit configured to acquire a DNS query from a device to be estimated’(Takashi [0029][0041][0035][0001], the query collection unit of  terminal information estimation apparatus collects  DNS queries transmitted from plurality of terminals. The collected DNS queries analyzed to determine the contents, the type of OS installed, the type of application, the software type using query name table etc. for each respective terminals. The software type, application type and OS type installed on each terminals of plurality of terminal types such as smartphone, tablet computer, or personal computers. The plurality of terminals is connected to a network to be managed and monitored. Determining).
(Takashi [0043] [0077][0070], an estimation unit to estimate the total number of software type and equipped terminals based on a query name table and counted number of queries. Number of each type of software installed in the terminal is estimated. The software type identified based on extracting query name form the DNS query and the query name table).
Takashi does not explicitly teach:
“an aggregation unit configured to aggregate contents of the acquired DNS query for each of the devices that are transmission sources of the DNS query; and”
Ait-Ameur teaches:
“an aggregation unit configured to aggregate contents of the acquired DNS query for each of the devices that are transmission sources of the DNS query; and” (Ait-Ameur [0042], plurality of DNS information for each DNS query received from plurality of devices. The information include the source device of the DNS query, time stamp the corresponding DNS response of each DNS query).
Both Takashi and Ait-Ameur teaches DNS request processing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Takashi to include store plurality of DNS information of DNS requests collected from plurality of devices as disclosed by Ait-Ameur, such inclusion is useful to determine call sequences in the network (Ait-Ameur [0048]).


Takashi further teaches:
“wherein- 21 - the comparison source data further includes, among the entries, an entry indicating a simple sum, a simple difference, a logical sum, or a logical product of entries having a same model, as a feature amount of a device of the model, and when estimating the model of the device to be estimated, the estimation unit further estimates the model of the device, using an entry indicating a simple sum, a simple difference, a logical sum, or a logical product of the entries having a same model in the comparison source data” (Takashi [0022][0023], the estimation is based on the collection of  plurality of information associated with the DNS query including, query occurrence period corresponding to same transmission source, the counted number of each software type, average value of the number of times that occur, total number of software type etc.).

Regarding claim 5, the combination of Takashi and Ait-Ameur teaches all the limitations of claim 1.
Takashi further teaches:
“ wherein the comparison source data further includes, among the entries, an entry indicating a simple sum, a simple difference, a logical sum, or a logical product of aggregation results of contents of the DNS query in entries having same software, as a feature amount of a device using the software, and when estimating the software of the device to be estimated, the estimation unit further estimates the software of the device, using an entry indicating a simple sum, a simple difference, a logical sum, or a logical product of aggregation results of contents of Takashi [0022][0023][0043], the estimation is based on the collection of  plurality of information associated with the DNS query including, query occurrence period corresponding to same transmission source, the counted number of each software type, average value of the number of times that occur, total number of software type etc. Furthermore, the number of software type is determined for the number of corresponding queries in order to estimate the total number of the software type and terminals).

Regarding claim 6
Takashi teaches:
 A device estimation method to be executed by a device estimation apparatus” (Takashi [0017], a terminal information estimation apparatus).
“the method comprising steps of: generating comparison source data that is a set of entries in which models of devices connected to a network, software used by the devices, and an aggregation result of contents of DNS queries transmitted from the devices are associated with each other; acquiring a DNS query from a device to be estimated”(Takashi [0029][0041][0035][0001], the query collection unit of terminal information estimation apparatus collects  DNS queries transmitted from plurality of terminals. The collected DNS queries analyzed to determine the contents, the type of OS installed, the type of application, the software type using query name table etc. for each respective terminals. The software type, application type and OS type installed on each terminals of plurality of terminal types such as smartphone, tablet computer, or personal computers. The plurality of terminals is connected to a network to be managed and monitored. Determining).
 (Takashi [0043] [0077] [0070], an estimation unit to estimate the total number of software type and equipped terminals based on a query name table and counted number of queries. Number of each type of software installed in the terminal is estimated. The software type identified based on extracting query name form the DNS query and the query name table).
Takashi does not explicitly teach:
“aggregating contents of the acquired DNS query for each of the devices that are transmission sources of the DNS query; and”
Ait-Ameur teaches:
“aggregating contents of the acquired DNS query for each of the devices that are transmission sources of the DNS query; and” (Ait-Ameur [0042], plurality of DNS information for each DNS query received from plurality of devices. The information include the source device of the DNS query, time stamp the corresponding DNS response of each DNS query).
Both Takashi and Ait-Ameur teaches DNS request processing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Takashi to include store plurality of DNS information of DNS requests collected from plurality of devices as disclosed by Ait-Ameur, such inclusion is useful to determine call sequences in the network (Ait-Ameur [0048]).


Takashi teaches:
“A device estimation program causing a computer to execute steps of” (Takashi [0029], a computer program to cause a computer to estimate terminal information). 
“generating comparison source data that is a set of entries in which models of devices connected to a network, software used by the devices, and - 23 - an aggregation result of contents of DNS queries transmitted from the devices are associated with each other; acquiring a DNS query from a device to be estimated” (Takashi [0029] [0041] [0035] [0001], the query collection unit of terminal information estimation apparatus collects DNS queries transmitted from plurality of terminals. The collected DNS queries analyzed to determine the contents, the type of OS installed, the type of application, the software type using query name table etc. for each respective terminals. The software type, application type and OS type installed on each terminals of plurality of terminal types such as smartphone, tablet computer, or personal computers. The plurality of terminals is connected to a network to be managed and monitored. Determining).
 “extracting, from the comparison source data, an entry similar to an aggregation result of contents of the DNS query transmitted from the device to be estimated and estimating, as a model and software of the device to be estimated, a model and software indicated in the extracted entry” (Takashi [0043] [0077] [0070], an estimation unit to estimate the total number of software type and equipped terminals based on a query name table and counted number of queries. Number of each type of software installed in the terminal is estimated. The software type identified based on extracting query name form the DNS query and the query name table).

“aggregating contents of the acquired DNS query for each of the devices that are transmission sources of the DNS query; and”
Ait-Ameur teaches:
“aggregating contents of the acquired DNS query for each of the devices that are transmission sources of the DNS query; and” (Ait-Ameur [0042], plurality of DNS information for each DNS query received from plurality of devices. The information include the source device of the DNS query, time stamp the corresponding DNS response of each DNS query).
Both Takashi and Ait-Ameur teaches DNS request processing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Takashi to include store plurality of DNS information of DNS requests collected from plurality of devices as disclosed by Ait-Ameur, such inclusion is useful to determine call sequences in the network (Ait-Ameur [0048]).

 8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takashi et al. (Publication Number: JP 2013-178739 A hereinafter referred to Takashi) in view of Ait-Ameur et al. (US 2010/0145316 hereinafter referred to as Ait-Ameur), further in view of Sundarajan et al. (US 2015/0215184 hereinafter referred to as Sundarajan). 

Regarding claim 3, Takashi and Ait-Ameur teaches all the limitations of claim 1.
Sundarajan suggest:
(Sundarajan [0103], teaches returning error code associated response time in response to DNS query originated from user equipment).
“when generating the comparison source data, the comparison source data generation unit creates an entry further including at least one of a time until the retry of the transmission of the DNS query is performed from when an error is received by the device, an interval, a cycle, and a frequency of the retry, and the estimation unit further estimates the model and the software of the device to be estimated, using a measurement result of at least one of a time until the retry of the transmission of the DNS query generated by the retry control unit is performed from the device to be estimated, an interval, a cycle, and a frequency of the retry” (Sundarajan [0103], teaches using the response time or RTT and the error code as indicator metric to calculated end-to-end connectivity quality of the network). 
Takashi, Ait-Ameur and Sundarajan teach DNS request processing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Takashi and Ait-Ameur to include response time associated with DNS failed error message as disclosed by Sundarajan, such inclusion is useful for quality assessment of network traffic (Sundarajan [0103]). 

9.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takashi et al. (Publication Number: JP 2013-178739 A hereinafter referred to Takashi) in view of Ait-Ameur et al. (US 2010/0145316 hereinafter referred to as Ait-Ameur), further in view of  Zhu et al. (US 2012/0158626 hereinafter referred to as Zhu).

Regarding claim 2, Takashi and Ait-Ameur teaches all the limitations of claim 1.
Zhu teaches:
“ wherein the estimation unit estimates the model and the software of the device to be estimated, using a result of machine learning- 20 - using the aggregation result of the DNS query in each of the entries of the comparison source data as a feature amount” (Zhu [0021][0042] teaches using machine learning algorithm to train a model using extracted features. The extracted features of training URLs. Features extracted from DNS features from URLs).
Takashi, Ait-Ameur and Zhu teach DNS request processing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Takashi and Ait-Ameur to use machine learning algorithm to train data as disclosed by Zhu because the machine learning presses continuously adapt and updates the data for optimized results (Zhu [0023]). 
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references teaches monitoring DNS services.
Connell et al. (US 2018/0013716)
Schachter  (US 7,949,724)
Xie et al. (US 9,325,735)
Gardner et al. (US 2011/0191455)



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.M/Examiner, Art Unit 2454

/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454